Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment dated 1/12/22 is acknowledged. Receipt of Information Disclosure Statement dated 2/7/20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I (claims 15-19) in the reply filed on 10/28/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 have been canceled.
 New claims 20-25 have been added, which are directed to a method of treatment. 
Claims 15-25 are pending in the instant application.
Upon further consideration, the election of species requirement dated 10/28/21 (gelatin or hydroxymethyl propyl cellulose) has been withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims are directed to “A method of treatment comprising administering to a subject a capsule oral delivery”, which is indefinite because the meets and bounds of the phrase “method of treatment” is unclear. Instant claims are indefinite because it is unclear from the said phrase what is the subject being treated for and what effect is being achieved by administering the composition. 
Instant claim 15 further recites “repeating the administering over a period of time”, which is indefinite because without a clarification of what is being treated for, it is not clear as to what the term “over a period of time” stands of or how many times the administration should be repeated. 
While instant specification describes a method of treatment to cause weight loss, instant claims are interpreted as being broadly generic to any treatment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 are rejected under 35 U.S.C. 103 as being obvious over Clouatre et al. (US 2016/0136117, “Clouatre ‘117”) in view of Clouatre et al. (US 2006/0292216, “Clouatre ‘216”). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Clouatre ‘117 teach a bolus oral dose of hydroxycitric acid in the form of a salt (abstract). The composition reduces the occurrence of reverse effects on diets high in fat and/or alcohol and improves uptake of the active compound thereby reducing the dose required (abstract). 
For the claimed combination of water and glycerol, Clouatre ‘117 teaches that a preferred composition is made from 1:3 glycerol:water with roughly 1.4 molar +/- 20% HCA salt ([0017]) or 3000-4500 mg +/- 20% per dose ([0021]), and hence meet claim 16, 20 and 23. Preferably, the HCA is (-)-HCA as the potassium-magnesium salt ([0018]), additionally the salt can be the potassium or sodium salt ([0019]). See Example 1 for a specific example:

    PNG
    media_image1.png
    387
    537
    media_image1.png
    Greyscale

This basic formula can be scaled and the potassium and sodium salts of HCA can also be used ([0035]). Thus, Clouatre ‘117 teaches the salts of claims 16 and 21. 
	Clouatre ‘117 fails to teach placing the bolus dose(s) in a gelatin capsule as required by claims 15-22 and fails to teach a capsule containing 500-1000 mg or 750 mg HCA as required by claims 17-19 and 22.
	Clouatre ‘216 teach stable encapsulated (-)-HCA dosage forms in enteric-coated capsules and soft gelatin capsules (softgels), see abstract. Preferably, the HCA is a mixture of the potassium and magnesium salt ([0045]). Paragraph [0048] describes the envisioned capsules and their optional enteric coatings. 
	Example 1 details soft gelatin capsules filled with HCA provided as a liquid by suspending it in oils, polyethylene glycol-400, other polyethylene glycols, poloxamers, 
	It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to used a gelatin capsule (enteric coated or not) to deliver the dosage of Clouatre ‘117 with a reasonable expectation that a successful dosage form would result. One would have been motivated to do so because gelatin capsules are a well-known and routine means of delivering liquid formulations of substances, including HCA salt formulations as taught by Clouatre ‘216. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II). 
	For claim 20, The Examiner notes that “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." Here, the specification fails to delineate 
	Regarding the amount of 750 mg per capsule, Clouatre ‘117 teach that a daily dose of HCA is 3-4.5 g/day (3000-4500 mg/day) and that it is common or traditional to administer it in 2-3 administrations ([0013]) which equates to 1000-2250 mg/dose. Clouatre ‘216 more generally discusses daily dosages as ranging from about 0.000001 to 1000 mg/kg body weight per day and as noted above teaches an example capsule containing 500 mg. Thus, the Clouatre references teach dose amounts on either side of 750 mg and Clouatre ‘216 teaches a range that overlaps 750 mg given the average size of a human subject. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore, it would have been obvious for one of an ordinary skill in the art to choose the claimed amount (750 mg) of HCA in the composition of Clouatre ‘117, modified by Clouatre ‘216, with an expectation to provide the desired weight reduction effect. 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Clouatre et al. (US 2016/0136117, “Clouatre ‘117”) in view of Clouatre et al. (US 2006/0292216, “Clouatre ‘216”). as applied to claims 15-22 above, and further in view of US 2006/0222699 to Gilinski and US 2004/0151777 to Ayers et al (Ayers).
“Clouatre ‘117” and “Clouatre ‘216”, discussed above, do not teach hydroxypropyl methyl cellulose (HPMC) capsules.
In this regard, Gilinski teaches flavored vegetarian cellulose capsule, employing celluloses such as hydroxy methylcellulose, hydroxypropylmethyl cellulose, and other excipients such as sorbitol, silicon dioxide etc (abstract). Gilinski teaches that the capsule can be employed to encapsulate a suitable dose of various actives such as nutritional supplements, drugs, flavoring solutions etc ([0010]. Gilinski teaches various plant extracts, including Garcinia cambogia (claim 3 of the reference) as a suitable nutritional supplement in the capsule.  
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the HCA containing compositions of Clouatre ‘117 (modified by Clouatre ‘216) by employing hydroxypropyl methyl cellulose capsule in place of gelatin capsule and still expect to deliver an effective dosage of HCA because Gilinski teaches that the vegetarian cellulose capsules, such as HPMC capsules, can be provided with a flavor such as mint, strawberry etc., and thus avoid unpleasant taste of the drugs or supplements. encapsulated therein and therefore would provide a higher compliance by consumers. 
In this regard, Ayers teaches that the oral capsules made from HPMC is useful for delivering an active agent at the site of the delivery, for providing accurate metered Garcinia cambogia) (0013). Hence, one skilled in the art would have expected that the HPMC capsule can be effectively employed to replace gelatin capsules, and further provides a suitable vegetarian source that is flavored. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-3 of U.S. Patent No. 9789076 and over claims 1-2 of U.S. Patent No. 9993448 each individually in view of Clouatre ‘216 (US 2006/0292216).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘076 are directed to a method of delivering a pharmaceutical composition consisting essentially of: orally administering a liquid sealed dosage of a hydroxycitrate salt in combination with glycerol and a coffee extract, wherein the hydroxycitrate salt is administered in amount of 3.0 g to 4.5 g.+-.20%, and the glycerol is present in an amount in a range of from 1.0 g to 4.0 g.+-.20%, and wherein the liquid sealed dosage is prepared by mixing glycerol in water wherein the glycerol is present in an amount of about 1 to 3 parts by volume and the water is present in an amount of about 3 to 1 parts by volume to create a solution; dissolving hydroxycitrate salt in the solution wherein the hydroxycitrate salt is present in a concentration ranging from about 1.1 to 1.7 molar dosage. Dependent claims 2 and 3 act to further specify the nature of the HCA salt. Claim 3 requires the salt be the potassium-magnesium salt. 
Similarly the claims of ‘448 are directed to A method consisting essentially of: (i) creating an aqueous solution of a hydroxycitrate salt and glycerol, (ii) wherein the glycerol is present in an amount of about 1 to 3 parts by volume and the water is present in an amount of about 3 to 1 parts by volume to create the aqueous solution, wherein the hydroxycitrate salt is present in the aqueous solution at a concentration ranging from about 1.1 to 1.7 molar dosage; (ii) placing the aqueous solution in a sealed dosage container; (iii) orally administering the sealed dosage container to a human or animal wherein the hydoxycitrate salt is present in an amount of 1.5 g to 4.5 g.+-.20%, and the glycerol is present in an amount in a range of from 1.0 g to 4.0 g.+-.20%. Claim 2 requires the addition of green coffee bean extract, a bitter melon extract or sesame lignin extract. 
In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." Here, the specification fails to delineate the basic and novel characteristics and thus “consisting essentially of” is treated like “comprising” and the additional ingredients such as green coffee bean extract, a bitter melon extract or sesame lignin extract read on the claim as they are not excluded by the “consisting essentially of” language.
The patented claims differ from the instant claims in that the formulation used in the methods is not contained in a gelatin capsule as required by the instant claims. Further, the patented claims do not recite the instant claimed method of treatment. 
However, filling compositions of HCA into gelatin capsules is obvious as taught by Clouatre ‘216 (the teachings of which are found above and incorporated herein). Further, Clouatre teaches preparing the HCA containing capsule composition for treating obesity, weight gain, hyperlipidemia, hunger and postprandial lipemia (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a gelatin capsule (enteric coated or not) to deliver the dosage of the patented claims with a reasonable expectation that a successful dosage form would result. One would have been motivated to do so because gelatin capsules are a well-known and routine means of delivering liquid formulations of substances, including HCA salt formulations as taught by Clouatre ‘216. The selection of prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II). Further, one of an ordinary skill in the art would have been motivated to use the composition of patented claims, present in the gelatin capsules, to use for treating various conditions such as obesity, weight gain, because Clouatre ‘216 teaches that the instant claimed HCA is effective in treating in obesity and weight gain.

4.	Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-3 of U.S. Patent No. 9789076 and over claims 1-2 of U.S. Patent No. 9993448 each individually in view of Clouatre ‘216 (US 2006/0292216), US 2006/0222699 to Gilinski and US 2004/0151777 to Ayers et al (Ayers).
 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘076 are directed to a method of delivering a pharmaceutical composition consisting essentially of: orally administering a liquid sealed dosage of a hydroxycitrate salt in combination with glycerol and a coffee extract, wherein the hydroxycitrate salt is administered in amount of 3.0 g to 4.5 g.+-.20%, and the glycerol is present in an amount in a range of from 1.0 g to 4.0 g.+-.20%, and wherein the liquid sealed dosage is prepared by mixing glycerol in water wherein the glycerol is present in 
Similarly the claims of ‘448 are directed to A method consisting essentially of: (i) creating an aqueous solution of a hydroxycitrate salt and glycerol, (ii) wherein the glycerol is present in an amount of about 1 to 3 parts by volume and the water is present in an amount of about 3 to 1 parts by volume to create the aqueous solution, wherein the hydroxycitrate salt is present in the aqueous solution at a concentration ranging from about 1.1 to 1.7 molar dosage; (ii) placing the aqueous solution in a sealed dosage container; (iii) orally administering the sealed dosage container to a human or animal wherein the hydoxycitrate salt is present in an amount of 1.5 g to 4.5 g.+-.20%, and the glycerol is present in an amount in a range of from 1.0 g to 4.0 g.+-.20%. Claim 2 requires the addition of green coffee bean extract, a bitter melon extract or sesame lignin extract. 
The Examiner notes that “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." Here, the specification fails to delineate the basic and novel characteristics and thus “consisting essentially of” is treated like “comprising” and the additional ingredients such as green coffee bean extract, a bitter melon extract 
The patented claims differ from the instant claims in that the formulation used in the methods is not contained in a hydroxypropyl methylcellulose (HPMC) capsule as required by the instant claims. Further, the patented claims do not recite the instant claimed method of treatment. 
However, filling compositions of HCA into gelatin capsules is obvious as taught by Clouatre ‘216 (the teachings of which are found above and incorporated herein). Further, Clouatre teaches preparing the HCA containing capsule composition for treating obesity, weight gain, hyperlipidemia, hunger and postprandial lipemia (abstract).
Clouatre ‘216 does not teach capsules, including HPMC capsules, of instant claims 23-25.
	Gilinski teaches flavored vegetarian cellulose capsule, employing celluloses such as hydroxy methylcellulose, hydroxypropylmethyl cellulose, and other excipients such as sorbitol, silicon dioxide etc (abstract). Gilinski teaches that the capsule can be employed to encapsulate a suitable dose of various actives such as nutritional supplements, drugs, flavoring solutions etc ([0010]. Gilinski teaches various plant extracts, including Garcinia cambogia (claim 3 of the reference) as a suitable nutritional supplement in the capsule.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a HMPC capsule (enteric coated or not) to deliver the dosage of the patented claims with a reasonable expectation that a successful dosage form would result. One would have been motivated to do so because while Clouatre teaches encapsulating HCA in gelatin 
In this regard, Ayers teaches that the oral capsules made from HPMC is useful for delivering an active agent at the site of the delivery, for providing accurate metered doses of active, and are suitable replacements for gelatin capsules [0002]. Ayers teaches including fruit acids such as hydroxycitric acids with HPMC (Garcinia cambogia) (0013). Hence, one skilled in the art would have expected that the HPMC capsule can be effectively employed to replace gelatin capsules, and further provides a suitable vegetarian source that is flavored. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II). Further, one of an ordinary skill in the art would have been motivated to use the composition of patented claims, present in the gelatin capsules, to use for treating various conditions such as obesity, weight gain, because Clouatre ‘216 teaches that the instant claimed HCA is effective in treating in obesity and weight gain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611